Citation Nr: 1600244	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  07-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, from January 1991 to March 1991, and from January 1994 to August 1999.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
This matter was remanded back to the RO for further development in November 2012, May 2013, August 2013, and February 2015.  The most recent remand sought a clarification of a previous medical opinion.  This requested development was completed, and, as such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A bilateral knee disorder was not "noted" on any service entrance examination; VA failed to rebut the presumption of soundess by clear and unmistakable evidence; and the weight of the evidence indicates no bilateral knee disorder manifested during service.

2.  The weight of the evidence indicates that no medical nexus exists between the Veteran's current bilateral knee disorder and an in-service incurrence or aggravation of a pre-existing injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

Additionally, at his request, the Veteran was offered the opportunity to testify before the Board at a hearing scheduled in October 2012, but he failed appear.  In an August 2013 decision, the Board deemed the request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704(d), because the Veteran did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  The August 2013 decision also remanded the case for further development.  Both the Veteran and his representative indicated in August 2013 that the Veteran indicated that he never received any notices of scheduled appointments.  

In November 2013, the Veteran's representative submitted an expedited process waiver.  It made no explicit mention regarding the Veteran's desire for a hearing.  It did state, however, that the Veteran had no new evidence to submit at that time, and that, in the event the he submitted new evidence, he desired the Board to consider the new evidence and proceed with adjudication of the appeal.  In February 2015, the Board once again remanded the case for further development, and the Veteran's representative submitted another expedited process waiver.  Once again, the waiver did not explicitly address the desire for a hearing.  It also stated, however, that the Veteran had no new evidence to submit at that time, and that, in the event the he submitted new evidence, he desired the Board to consider the new evidence and proceed with adjudication of the appeal.  Additionally, the Veteran's representative has submitted an appellate brief outlining the Veteran's contentions.  Given the foregoing facts, the Board deems the Veteran's request for a hearing to be waived.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board notes that this matter was remanded several times, because the Board found certain examinations to be inadequate.  The Board, however, finds the most recent examination (the June 2015 VA examination) to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the most recent examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

The Board also notes medical records memorializing injuries that the Veteran sustained in an automobile accident  that occurred in or around September 1989 are still outstanding from the record.  The Veteran has previously been informed that in order for the VA to assist him in developing the record he must either submit pertinent medical documentation in his possession or submit a VA records release request so that VA may obtain the records for him.  See October 2011 VA letter; October 2010 report of general information; and June 2010 VA letter.  "[T]he duty to assist is not always a one-way street.  . . . [The Veteran] cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here the Veteran did not provide sufficient details for VA to retrieve these treatment records; even after multiple requests by the VA.  Additionally as previously noted, the Veteran, through his representative, has indicated in writing that he has no more evidence that he wishes the Board to consider.  See November 2013 expedited process waiver & February 2015 expedited process waiver.  Thus, there has, at the very least, been substantial compliance with the Board's remand directives.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bilateral Knee Disorder

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran contends that he is entitled to a service connection for a bilateral knee disorder.  Specifically, the Veteran alleges that his current bilateral knee disorder is a chronic condition and, therefore, subject to a presumptive service connection.  Alternatively, the Veteran argues that his current disorder is linked to at least one of two possible in-service incurrences; one in August 1995 and one in October 1998.  Finally, the Veteran argues that, if he were found to have a pre-existing bilateral knee disorder, it was aggravated by a period of service.

The Veteran claims that in either 1989 or 1990 he injured his back and his knees in a motor vehicle accident, which required hospitalization.  The Veteran claims that his knees were X-rayed at that time.  Medical records memorializing the motor vehicle accident and treatment are not contained within the claims file, but the incident is described in the medical history section of the September 2013 VA examination.  Additionally, the Veteran gave a medical history in December 1990 in which he indicated that he was recovering from an automobile accident that occurred in September 1989.
As previously stated the Veteran's periods of service were from January 1988 to June 1988, from January 1991 to March 1991, and from January 1994 to August 1999.  Thus this motor vehicle accident apparently occurred in between the Veteran's 1988 and 1991 periods of service.  Thus to the extent that this motor vehicle accident resulted in a bilateral knee disorder, it would be a pre-existing condition that might have been aggravated by the Veteran's periods of service from January 1991 to March 1991 and from January 1994 to August 1999.

It must first be determined whether the Veteran's knees were sound at enlistment in either January 1991 or January 1994.  The Veteran gave full medical histories in November 1987, December 1990, January 1994, and April 1999, and, in each history, the Veteran reported that he did not have nor had he ever had a "trick" or locked knee.  Even though the December 1990 medical history memorializes the September 1989 automobile accident, the Veteran still denied having a "trick" or locked knee.  The medical histories were provided contemporaneously with medical examinations in November 1987, December 1990, January 1994, and April 1999, and, in each examination, the Veteran's lower extremities, including their strength and range of motion, were evaluated as normal.  Once again the Board notes that the Veteran's lower extremities were still evaluated as normal in December 1990 even though the Veteran reported in his medical history that he had previously been in a motor vehicle accident.

The Veteran's knees are presumed to have been sound unless there is a noting of a disability upon entrance into a service, and only a medical examination, as opposed to a medical history may be considered a "noting" under 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).  None of the Veteran's entrance examinations, in November 1987, December 1990, or January 1994, "note" a bilateral knee disability or orthopedic knee problem, and, therefore, the Veteran's knees are presumed to be sound upon entering each period of service.  VA may rebut the presumption of soundness by proving by clear and unmistakable evidence that the Veteran's condition pre-dated service and was not aggravated by service.  Nevertheless, as the medical histories provide contemporaneously with the medical examinations indicated that the Veteran denied having a "trick" or locked knee, VA has not met that burden, and the presumption of soundness remains.  
However, the mere fact that the presumption of soundness applies does not mandate a grant of service connection as it still must be shown that a condition manifested during service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  As will be discussed infra, this is not shown by the evidence of record. 

A review of the service treatment records indicates that the Veteran was treated for right knee pain and swelling in April 1997.  At that time the Veteran denied any trauma to his knee and denied any history of knee problems.  The Veteran was diagnosed with cellulitis; a skin condition.  No orthopedic knee impairment was identified or treated.  

The Veteran was also given a light duty chit, presumably as the result of an injury, in October 1998.  The October 1998 light duty chit restricted the Veteran from participating in a physical readiness test run, but did not restrict him from participating in other physical readiness test exercises.  Additionally, the chit did not identify the injury that resulted in the restriction of duty.

As previously noted the Veteran, or at least the Veteran's representative, claims that the Veteran sought treatment for his knee issues on August 23, 1995 and, as a result, was restricted from participating in the physical readiness test.  The Veteran further contends that this was "noted on the USS L.Y. Spear Commanding Officer [sic]."  See Post-remand Brief, p. 3.  Nevertheless, a review of the Veteran's treatment records does not confirm such an allegation.  

The service treatment records do contain a document dated August 23, 1995.  This document is an administrative remark that must be read in light of an earlier June 1995 memorandum from the Commanding Officer of the USS L. Y. SPEAR to the Veteran.  The June 1995 memorandum indicates that the Veteran failed to pass a physical readiness test and was being placed in a remedial fitness program.  It does not memorialize any limited or light duty.  The August 23, 1995 administrative remark only memorializes that the Veteran was advised that he had failed to meet the required physical fitness standards, understood that he was being placed in a remedial fitness program, and was aware of possible further administrative actions that could be taken against him.  The Veteran separated from active duty service in August 1999.

A September 2005 magnetic resonance imaging (MRI) led to an impression of a meniscal degenerative signal without a definite tear of the left knee and medial meniscal posterior horn findings suspicious for a tear.  A MRI completed in April 2006 revealed that the Veteran has minimal joint fluid in the suprapatellar areas and a small bony island involving the upper left tibia.  The Veteran also indicated during his September 2013 VA examination that that he had arthroscopic surgery on the right knee between 2008 and 2009.

An April 2006 VA medical record indicates that the Veteran claimed to have had knee pain for approximately two years.  This would mean that, at least according to this report, the Veteran's knee pain began in approximately April 2004; almost five years after his discharge in August 1999.  The Veteran claimed that the initiating event for the pain was falling through a wooden porch and twisting his right knee.

The Veteran was examined at a VA facility in February 2013.  The Veteran reported that he first noticed trouble with his knees in the early 1990s after the motor vehicle accident.  The Veteran also indicated that in the early 2000s he fell through a wooden porch.  The examiner opined that the Veteran's knee disorder was less likely than not related to a period of service.

In September 2013, the Veteran was examined at a VA facility again.  The Veteran clarified that he had fallen through the wooden porch between 2004 and 2007.  The examiner noted that MRI results indicated that the Veteran's bilateral knee disorders began to manifest as early as 2005.  The examiner noted that the Veteran's service treatment records showed no signs of knee complaints, and that the April 2006 VA medical record would seem to indicate that the Veteran's knee pain began sometime in 2004.  Based on these factors, the examiner opined that the Veteran's bilateral knee disorder was less likely than not related to a period of service.

Most recently, the Veteran was examined at a VA facility in June 2015.  The examiner noted that the only service treatment record that memorializes a knee condition was a case of cellulititis on the skin of the right knee, and the Veteran denied any trauma to his knee at that time.  The examiner also opined that the Veteran's current bilateral knee disorder did not exist until 2005.  Accordingly, the examiner concluded that the there is no basis to believe that the Veteran's bilateral knee disorder occurred during service or was aggravated by service.

The first element that the Board must consider in evaluating the Veteran's eligibility for service connection for a bilateral knee disorder is whether the Veteran had a disability.  In the absence of proof of a current disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  It is undisputed that the Veteran currently has a bilateral knee disorder.  MRIs dating as early as September 2005 noted impressions of possible tears in the medial meniscus bilaterally, and the February 2013 VA examination confirmed the impression with a diagnosis of degenerative medial meniscus bilaterally.

The second element that the Veteran needs to prove is an in-service incurrence or aggravation of a disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All things being equal in order to prove an in-service incurrence the Veteran will normally have to provide direct evidence of an in-service incurrence.  If a Veteran, who served continuously for 90 days, is claiming service connection for a disease or disorder that the VA has defined as a chronic disease, however, service connection may be presumed if the disease manifests to a degree of 10 percent within one year after the date of discharge.  38 C.F.R. § 307(a).  Arthritis is a chronic disease for the purposes of presuming service connection.  38 C.F.R. § 3.309(a).  

The weight of the evidence indicates that the Veteran's bilateral knee disorders began to manifest no earlier than April 2004; possibly as a result of the Veteran falling through a wooden porch.  As previously noted, the Veteran gave full medical histories and underwent medical evaluations in November 1987, December 1990, January 1994, and April 1999.  In each medical history the Veteran indicated that he did not have a "trick" or locking knee, and in each medical examination his lower extremities, thus both his knees, were evaluated as normal.  

The only time the Veteran sought treatment for a disorder involving his right knee is when he sought treatment for cellulitis on his right knee, a skin condition, in April 1997.  The Veteran points to two occasions when he was allegedly given light duty in August 1995 and October 1998.  As previously noted, the record does not indicate that the Veteran was given light duty in August 1995 but was instead placed in a remedial fitness program.  Additionally, the October 1998 light duty chit merely indicates that the Veteran was restricted from running; which could be the result of many possible disorders that did not involve the Veteran's knees.  

Finally, the Veteran's treatment records are silent as to any knee disorder until 2005 when his bilateral knee disorder began to appear on MRIs.  This coupled with the April 2006 VA medical record in which the Veteran claimed that his knee pain began after falling through a wooden porch two years prior to April 2006 (April 2004) suggests that the Veteran's bilateral knee disorders began to manifest perhaps as early as April 2004, but no earlier.  The Veteran has not demonstrated an in-service incurrence and is not entitled to service connection, because the weight of the evidence indicates that the Veteran's bilateral knee disorders did not begin to manifest until April 2004

The Veteran has been diagnosed with degenerative medial meniscus bilaterally which is not a chronic disease for purposes of presuming service connection.  Nevertheless, arthritis is.  38 C.F.R. § 3.309(a).  As the Board is not an independent medical authority, however, the Board cannot opine as to the relationship between the Veteran's diagnosed bilateral knee disorder and any other potential related medical condition without a medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  VA's duty to assist veterans includes the duty to obtain a medical opinion when necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, as stated supra, the weight of the evidence indicates that the Veteran's current right knee disorder began to manifest no earlier April 2004.  Accordingly, even assuming arguendo that a medical opinion would indicate that the Veteran's current bilateral knee disorder is arthritic, the Veteran would still not be able to prevail, because the weight of the evidence indicates that the bilateral knee disorder did not begin to manifest to 10 percent within one year of the Veteran's discharge.  38 C.F.R. § 3.307(a).

The Board finds that the probative evidence of record simply fails to demonstrate the Veteran's claims.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The evidence indicates it is less likely than not that the Veteran experienced an in-service incurrence or had a pre-existing injury with the potential to be aggravated.  Accordingly service connection  for the Veteran's bilateral knee disorder is denied.
ight of the evidence indicates that the Veteran'ial related medical condition without a nce and is not entitled to servi

ORDER

Service connection for a bilateral knee disorder is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


